           Case 1:21-cr-00107-RDM Document 38 Filed 05/03/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



   UNITED STATES OF AMERICA

                                                  Criminal Action No. 21-00107 (RDM)
                 v.

   BRUNO JOSEPH CUA


                       NOTICE OF FILING OF DECLARATIONS OF
                      THIRD-PARTY CUSTODIAN AND EMPLOYERS

       Bruno Joseph Cua, through undersigned counsel, hereby submits the following notice of

the filing of declarations from his third-party custodian and from his employers for the week of

April 26 through May 3, 2021. Pursuant to this Court’s March 10, 2021 Memorandum Opinion

and Order (ECF No. 25) and April 12, 2021 Order (ECF No. 35), Mr. Cua attaches to this notice

(1) a declaration of third-party custodian Dr. Alise Cua attesting that Mr. Cua has complied with

the conditions of pre-trial release imposed by this Court for the period April 26 through May 3,

2021, and (2) declarations of Jami Tucker and Cristell Perkins attesting that Mr. Cua was

engaged in employment under their direct supervision for certain periods between April 25 and

May 1, 2021, and that, during those periods, Mr. Cua complied with his conditions of pre-trial

release.
       Case 1:21-cr-00107-RDM Document 38 Filed 05/03/21 Page 2 of 3




                                         Respectfully submitted,



DATED: May 3, 2021                       /s/ William E. Zapf
                                         Jonathan Jeffress (D.C. Bar No. 479074)
                                         William E. Zapf (D.C. Bar No. 987213)
                                         KaiserDillon PLLC
                                         1099 14th Street NW
                                         8th Floor West
                                         Washington, DC 20005
                                         T: (202) 640-2850
                                         F: (202) 280-1034
                                         jjeffress@kaiserdillon.com
                                         wzapf@kaiserdillon.com

                                         Attorneys for Bruno Joseph Cua




                                     2
         Case 1:21-cr-00107-RDM Document 38 Filed 05/03/21 Page 3 of 3




                                CERTIFICATE OF SERVICE


       I hereby certify that on this 3rd day of May 2021, I filed the foregoing with the Clerk of

the United States District Court for the District of Columbia by using the CM/ECF system,

which system I understand has provided electronic notice counsel of record.



Dated: May 3, 2021                                   /s/ William E. Zapf
                                                     William E. Zapf
